         Case 6:20-bk-04587-KSJ       Doc 38    Filed 12/02/20     Page 1 of 2




                                 ORDERED.
 Dated: December 02, 2020




                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

In re:                                                      CASE NO: 6:20-bk-04587-KSJ
                                                            CHAPTER 7
QUINTIN RIVERA AND MARIA CARIDAD PEREZ
RODRIGUEZ,

      Debtor
_________________________________________/

             ORDER GRANTING CALIBER HOME LOANS, INC.’S
         MOTION FOR RELIEF FROM THE AUTOMATIC STAY (DOC 10)
              (Re: 3429 BURLINGTON DR, ORLANDO, FL 32837)

         THIS CASE came before the Court on November 17, 2020 at 11:30am for

consideration of the Motion for Relief from the Automatic Stay (Doc No. 10) (the

“Motion”) on filed by Caliber Home Loans, Inc., its successors and/or assigns ("Secured

Creditor"). The Trustee filed a response within the proscribed time period and the Court

considered the matter . It is:

         ORDERED:


B&S File No. 20-F01043
         Case 6:20-bk-04587-KSJ         Doc 38     Filed 12/02/20     Page 2 of 2




        1.      The Motion (Doc 10) is Granted with relief effective March 19, 2021.

        2.      The automatic stay arising by reason of 11 U.S.C. § 362 is terminated with

respect to the real property located at 3429 Burlington Dr, Orlando, FL 32837 (the

“Property”), which is legally described as:

        LOT 26, SKY LAKE SOUTH UNITS 6 AND 7, PHASE 2, ACCORDING
        TO THE PLAT THEREOF RECORDED IN PLAT BOOK 19, PAGE 86,
        OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

        3.      This Order is entered for the sole purpose of allowing Secured Creditor, its

successors and/or assigns, to pursue its lawful in rem remedies as to the Property.

Secured Creditor, its successors and/or assigns, shall neither seek nor obtain any in

personam relief against the Debtor.

        4.      Any communication by Secured Creditor, its successors and/or assigns, in

connection with proceeding against the Property including, but not limited to, notices

required by state law and communications to offer and provide information with regard to

a potential forbearance agreement, loan modification, refinance agreement, loss

mitigation agreement or other loan workout, may be sent directly to the Debtor.

        5.      Secured Creditor, its successors and/or assigns, have incurred attorneys'

fees and costs of $631.00 as a result of the necessity of filing this Motion. Said fees are

recoverable as part of the debt pursuant to the loan documents but shall not be a personal

liability of the Debtor.

        6.      The Court waives the fourteen (14) day stay set forth in Bankruptcy Rule

4001(a)(3).

Attorney Patrick Hruby is directed to serve a copy of this order on interested parties who
are non CM/ECF users and file a proof of service within 3 days of entry of this order.


B&S File No. 20-F01043
